DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement

The information disclosure statement (IDS) submitted on 08-23-2021, 09-01-2021, 11-03-2021 and 12-20-2021, the information disclosure statement has been considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Zarnowitz (U.S. Pub. No. 2007/0035454) in view Ryou (U.S. Patent No. 6911943), and further in view of Cohen (U.S. Pub. No. 2021/0103031). 
Regarding claim 26, Zarnowitz teaches an electronic device (110) (fig. 1), comprising: a housing (102) (fig. 1); a display (104) (fig. 1, page 2, par [0021]); and an extendable phased array antenna (array of antennas) structure integrated with the housing and moveable relative to the housing between a retracted position and an extended position (fig. 3, 4A-B, 7, page 3, par [0032-0033]) (see when in a retracted position, antenna 108 may be integrated with wireless node 110 such that external surface 108a of antenna 108 is substantially even, aligned or flush with external surface 102a of housing 102 of wireless node 110, the retracted position may reduce the overall size and profile of wireless node 110 relative to when antenna 108 is in the extended position), wherein the extendable phased array antenna structure (204/708) comprises an array of antenna elements (108a/208a/704) (fig. 1-3, 4 A-B, page 3, par [0030, 0032-0033]).
 Zarnowitz teaches wireless node 110 may include antenna (108) with an array of antenna elements (108a/208a/704), Antenna 108 may be used for transmitting and/or receiving electrical signals.  During transmission, antenna 108 may accept energy from a transmission line and radiate this energy into space (page 3, par [0030]); that is or obvious to configured to form a beam in a determined direction.
However, Ryou teaches antenna for portable wireless communication apparatuses with extended the antenna element 3, by changing the position of the opening 32a, the radiating direction of the 
beam can be adjusted in the desired direction, and when the radiated electromagnetic waves have directional properties as shown in FIG. 6, the width W of the beam can be adjusted by the area, shape, 
position and number of the openings 32a; that is configured to form a beam in a determined direction (fig. 3, 4a-b, 6, col. 4, lines 3-12, lines 22-25,  col. 5, lines 1-2, and lines 39-50).
	But Zarnowitz or Ryou does not mention an array of antenna elements that are configured to form a beam in a determined direction using constructive and destructive superposition of signals from the antenna elements. 
	However, Cohen teaches the communication device 100 include a mobile computing device (mobile device) (fig. 1, page 2, par [0027]), an array of antenna elements (130) that are configured to form a beam in a determined direction using constructive and destructive superposition of signals from the antenna elements (fig. 1, page 2, 5, par [0022, 0060]) (see a phased array antenna can be configured to perform one or more beamforming operations that include generating beams formed by shifting the phase of the signal emitted from each radiating element to provide constructive/destructive interference so as to steer the beams in the desired direction).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify above teaching of Zarnowitz and Ryou with Cohen, in order to provide extracting distance and/or velocity of the object from the phase and/or amplitude measurement between the transmission signals and received signals may be used, or any algorithm that enables finding correlation in superposition of reflected signals in with good accuracy may be used (see suggested by Cohen on page 5, par [0060]).

Conclusion
Applicant's amendment with adding new claim 26, that is necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any response to this action should be mailed to:

Commissioner of Patents and Trademarks
Washington, D.C. 20231

or faxed to:
(571) 273-8300, (for Technology Center 2600 only)

Hand-delivered responses should be brought to the Customer Service Window (now located at the Randolph Building, 401 Dulany Street, Alexandria, VA 22314).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tan Trinh whose telephone number is (571) 272-7888. The examiner can normally be reached on Monday-Friday from 9:00 AM to 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiners supervisor, Kim, Wesley L.; can be reached at (571) 272-7867. 
  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Technology Center 2600 Customer Service Office whose telephone number is (703) 306-0377.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/TAN H TRINH/Primary Examiner, Art Unit 2648                                                                                                                                                                                                        January 18, 2022